Woodward, J. (dissenting):
The plaintiff in this action contributed $10,000 in stock and good will to the firm of Everett House & Co., the defendant contributing *128$8,000 in cash, under an agreement that the business-should be conducted by said firm and the profits and losses be shared on the basis of seventy-five, per Cent for' the plain,tiff and twenty-five per cent for the defendant,, and upon a dissolution of such partnership the assets, after the. payment of the firm obligations, were to be distributed in proportion to the original investments.. On the 17th day of December, 1902, for reasons mutually satisfactory, the par-, ties entered into an agreement in writing for a dissolution of the copartnership, the. defendant retiring'from the firm as of that date. This agreement, mutual'in its character, provides minutely for" the closing tip of the affairs of the copartnership and for ythe payment to" the defendant of the amount which shall be found due to him, the covenant on the part of the plaintiff, in so far as it is material to the question presented upon this appeal, being as follows : “ That within on or before December 22, 1902, he will 'cause tó be taken and delivered to said HermanWechsler a full, just and true inventory and statement of all stock, assets and liabilities of said copartnership of Everett House and Company, and does further covenant and agree that if the said Herman Wechsier is dissatisfied -with such inventory and statement of accounts that then and in that event the said Herman Wechsier shall, without let or hindrance from the. said Everett House or his legal representatives,, have the right to, have all the books of said copartnership examined and audited by an accountant of his own selection but at his own expense, and.to thaty end and purpose, all books, memoranda and papers of every kind and nature shall be placed at the free disposal of such accountant, .and the said Everett House does further covenant and agree to and. with the said Herman Wechsier that upon being advised by the said Herman Wechsler that he, said Wechsier^ is satisfied with ' the accounting and with the amount of money which may be shown by said accounting to be due to the said' Wechsier that he will immediately transfer to the said Wechsler merchandise or such debts as may be due and owing to the. said copartnership of."Everett ítouse and Company aggregating in amount a sum equal to the amount which may be due and owing the said Herman Wechsier, and does expressly covenant and agree that he will not collect or receive any part or portion of such debts or,bills receivable so to be transferred to said. Wechsier and that if any moneys be received on *129account of the same that such money shall be immediately transmitted and delivered to the said Herman Wechsler.”
It is entirely evident that the partner owning the controlling interest in the assets of the firm, and having a right to the major portion of the profits, and who, presumably, exercised a controlling influence in the management of the business of the firm, undertook ■to purchase the interest of his partner on the'17th day of December, 1902, the purchase price to be paid out of the retiring partner’s interest in the assets of the firm, and these were to be. determined by the results of an inventory and accounting under the direction of the plaintiff, who went into immediate possession of the business, subject to an election on the part of the defendant to accept such figures or to conduct an independent investigation into the affairs of the copartnership at his own expense. The defendant was to be satisfied, not alone with the inventory, but with .the.'“.amount of money which may be shown by said accounting to be due to the said Wechsler,” and it appears from the evidence that the, -defendant elected to accept the figures which were submitted to him by .the plaintiff under the terms of the agreement ■ above quoted. Subsequently it appeared that by an error, for which the defendant was in nowise liable, but which resulted • from the carelessness or inadvertence of the plaintiff’s bookkeeper, the' statement of account resulted in an advantage to the' defendant of about $1,235.23, and the plaintiff brings this action to reform the contract between the parties, taking from the defendant all of the advantages which he had under the elective clause of the contract, and making him responsible for the alleged error on the part of the plaintiff’s own bookkeeper. The plaintiff has been - given judgment for the sum above indicated, and the contract, notwithstanding the' fact that the parties -have mutually executed satisfaction pieces in the broadest possible terms, has been reformed so as to comport with the pi aim tiff’s view of the same. The defendant appeals to this court.
U nless this court is going to assume to make a new contract for the 'parties, this judgment cannot be permitted to stand. There was no mutual mistake on the part of the parties to this action, it is not claimed that the contract does not express the exact agreement between the parties. Indeed, the plaintiff testifies that at *130“ the time I signed and executed the agreements which have been, admitted in evidence, and the release which has been admitted in evidence, 1 intended to sign them, in the.form in which I executed them. There was nothing taken therefrom or inserted therein except what. I understood at the time I signed the papers.” The plaintiff, taking possession. of the business on ¡the lfTth day of December, 1902, contracted to make an accounting of the affairs.;. of the business as of that date, and to give the defendant an option of accepting the r¿suits of this accounting, or of 'instituting a new , accounting at his own expense. The plaintiff produced such an accounting, and there is no suggestion that the defendant did anything to influence the making up of this account; he elected to accept the account .stated by tlie plaintiff, and the transaction was closed upon that basis, each of the other partners executing a general release to the other. There' is no evidence that the defendant would have been satisfied with any' other result than ,. the one actually reached, and if he was not satisfied with the figures he was entitled to have a new inventory and accounting, which, so far as we are informed by the record, may have produced an .entirely different result, and one more favorable to the defendant, notwithstanding the alleged error. For this' court to step in' and's.ay that the error of the plaintiff’s bookkeeper, if there was one, is to be corrected at. this time, taking from the defendant the right to a separate accounting, is to usurp a prerogative never voluntarily • vested in the courts, and one which has no place in a system of jurisprudence which assumes to preserve inviolate tliei right of thejndividual to contract and to have his contracts enforced. If the plaintiff’s bookkeeper made a mistake of over $1,000 in a transaction of about $15,000, what right have we to assume that upon a new ' accounting, to which the defendant has a right under his. contract, . other errors of a more substantial nature may not be discovered % The plaintiff undertook to give the defendant “a full, just.and true , inventory and statement of all stock,'assets and liabilities,” and as a.’ guaranty of this it was stipulated between the parties that, if the . defendant was not satisfied, he should have the option of a new accounting at his own expense. If the plaintiff, through his own bookkeeper, has made á mistake in favor of the' defendant, and the defendant' has, without any fraud or collusion on liis part, accepted the *131account, lie must be deemed to have accepted it as a whole, and the plaintiff cannot equitably be heard to say that he has a right to hold the defendant to all of the items of the account except such as he may point out as erroneous. Either the defendant should be restored to his rights under the contract, giving him the privilege of reviewing all of the affairs of the firm as they existed on the thirteenth day of December, or the transaction between the parties should be deemed to have been finally closed with the execution and delivery of the mutual satisfaction pieces appearing in the evidence, and as the plaintiff makes no suggestion of a willingness, to place the defendant in his original position under the contract, the judgment in this case violates the first principles of equity, and cannot stand. “ The power of courts of equity to reform written instruments,” say the court in Mead v. Westchester Fire Ins. Co. (64 N. Y. 453, 455), “ is one in the exercise of which great caution should be observed. To justify the court in changing the language of the instrument sought to be reformed' (except in case of fraud), it must be estaba lished that both parties agreed to something different from what is expressed in the writing, and the proof upon this point should be so clear and convincing as to leave no room for doubt. Losing sight of these cardinal principles, in the administration of this peculiar remedy, would lead to the assumption of a power which no court possesses, of making an agreement between parties to which they have not both assented.”
The contract of December 17, 1902, was supplemented by a contract under date of December 22, 1902, which recited: Whereas, In pursuance of such agreement the said Everett House has rendered a statement of the said partnership business, whereby it appears that the individual interest of the said Wechsler, in the said partnership assets (excepting uncollectable' accounts) after deducting from the said assets a sum sufficient to pay all the liabilities amounted on December 20th, 1902, to the sum of $15,422.08, and * * * Whereas, the said Wechsler, relying upon the correctness of the said statement, has accepted the same as a true and correct statement of the condition of the partnership as the same existed on December 20th, 1902,” etc.
Would the defendant have been satisfied to accept this statement of the affairs of the firm if it liad been in accord with the plain*132tiff’s present contention? Would the defendant" be entitled to a reformation of the contract if the error had been found in his favor ? As to. the first inquiry the record is silent. In regard to the second I am of opinion that the defendant having elected to accept the figures would be estopped to say that he had been mis-" led, for it was easily within his power under the provisions of the contract to .ascertain the facts., -. “ The mistake which will warrant a. court of equity to reform a contract in writing, must'be one made by both parties to the -agreement, so that the intentions- of neither are expressed in it; or it must be the mistake of one -party by. which his intentions have failed of correct expression, and there must be' fraud in the Other party in taking advantage of that" mistake and obtaining a contract with the- knowledge that the, one dealing with him is in -error in regard to what are its terms.” (Bryce v. Lorillard Fire Ins. Co., 55 N. Y. 240, 242; Curtis v. Albee, 167 id. 360, 364,. and authorities there cited fully explaining the rule.) In the case at bar the contract of ..December 22, 1902, supplemental to that of December 17, 1902, the amount found by the plaintiff to be due the defendant is stated, and the defendant elected to accept the figures, and there is no suggestion that the defendant" knew that there had been a mistake.- There was, therefore, no fraud,.and as the-contract .expressed the intention of the defendant and the then intention, of the plaintiff, it is difficult to bring thib case -within-any rule for the reformation of written contracts. Where the parties have reduced their contract to writing there isa strong, presumption that it express.es the intention of the parties (Duke v. Stuart, 45 Misc. Rep, 120, 125, and authorities there cited), and the proof of mistake must be clear, positive and most convincing, and the. burden is. On the plaintiff to establish it. (Southard v. Curley, 134 N. Y. 148, 151-153, and authorities reviewed.).
The judgment appealed from should be reversed, with costs. ,
Judgment affirmed, with costs.